IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                          NO. AP-76,229



                      EX PARTE DAVID GLEN OWENS, Applicant



               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
               CAUSE NO. 07CR0007 IN THE 122 ND DISTRICT COURT
                         FROM GALVESTON COUNTY



       Per curiam.

                                           OPINION

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of possession of

cocaine and sentenced to twenty-five years’ imprisonment. The Fourteenth Court of Appeals

affirmed his conviction. Owens v. State, No. 14-07-00857-CR (Tex. App.–Houston [14th], delivered

December 2, 2008).

       Applicant contends that his appellate counsel rendered ineffective assistance because counsel

failed to timely notify Applicant of his right to file a pro se petition for discretionary review.
                                                                                                        2

       Appellate counsel filed an affidavit with the trial court. Based on that affidavit, the trial court

has entered findings of fact and conclusions of law recommending that relief be granted. Ex parte

Wilson, 956 S.W.2d 25 (Tex. Crim. App. 1997). We find, therefore, that Applicant is entitled to the

opportunity to file an out-of-time petition for discretionary review of the judgment of the Fourteenth

Court of Appeals in Cause No. 14-07-00857-CR that affirmed his conviction in Case No. 07CR0007

from the 122nd Judicial District Court of Galveston County. Applicant shall file his petition for

discretionary review with the Fourteenth Court of Appeals within 30 days of the date on which this

Court’s mandate issues.



Delivered: September 23, 2009
Do not publish